.Stephens, J.
1. Since the act of 1916 (Ga. L. 1916, p. 48), repealing the statute by which “all titles to property made as part of an usurious contract” were invalidated (Civil Code of 1910, § 3442), a waiver of homestead in a note infected with usury is not void, and the risk of a *87surety on tlie note is not, by reason of the note being secretly infected with usury, increased, and the surety therefore is not released. Laing v. Hinesville Bank, 31 Ga. App. 416 (120 S. E. 799).
Decided April 19, 1924.
Clarence E. Adams, for plaintiffs in error.
Berry T. Moseley, J. T. Murray, contra.
2. In a suit on a promissory note executed since the passage of the act of 1916, supra, where the only defense interposed by the defendant was that he was a surety and was released by reason of the above-stated facts, the court did not err in directing a verdict for the plaintiff.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.